HOOD, Associate Judge
(concurring).
Because of my dissent in Tucker v. Beazley, D.C.Mun.App., 57 A.2d 191, I feel I should state my reason for joining in this opinion. Here the seller stated the rent for the apartment and inserted it in the contract of sale, but did not disclose that he had initiated proceedings before the Administrator which might, and did, result in substantial reduction of the rent. This was a willful suppression of a material fact and, I think, distinguishes this case from the Tucker case.